   Case: 3:18-cr-00147-WHR Doc #: 68 Filed: 06/17/20 Page: 1 of 1 PAGEID #: 151




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

 UNITED STATES OF AMERICA                         : CASE NO. 3:18cr147

        Plaintiff,                                :
                                                      JUDGE WALTER H. RICE
 vs.                                              :

 COCO COCHRAN                                     :

         Defendant.                               :


       ENTRY REFERRING DEFENDANT TO DR. MASSIMO De MARCHIS,
       PSY.D., FOR AN EXAMINATION TO DETERMINE PRESENT MENTAL
       STATUS OF DEFENDANT, PURSUANT TO 18 U.S.C.§3552(c);
       PROCEDURES ORDERED OF COUNSEL; REQUEST OF DR. De MARCHIS
       AND OF COUNSEL


       This Court, on its own motion and with the full concurrence of both government’s counsel

and counsel for defendant, refers the defendant to Dr. Massimo De Marchis, Psy.D., for a

determination of defendant’s present mental status, pursuant to 18 United States Code §3552(c),

and for a report of said evaluation.

       Defendant is currently on bond with this Court, awaiting sentencing. The Court requests

Dr. De Marchis to contact defendant’s counsel, Nicholas Gounaris, at 937-222-1515, to facilitate

the scheduling of an appointment.

       It is the request of this Court that counsel for the defendant and the government furnish Dr.

De Marchis with any materials and/or statements they wish within seven days from date of this

Entry. For its part, the Court will furnish the pre-sentence investigation report to Dr. De Marchis.

       Dr. De Marchis should delay any evaluation until expiration of the seven-day period.

                                                                  tp - per Judge Rice authorization after his review
 June 17, 2020
                                       WALTER H. RICE
                                       UNITED STATES DISTRICT JUDGE
Copies to: Counsel of record
